DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 04/15/2021 have been entered and considered.  Claims 1-7 are pending; Claims 8-16 are cancelled; Claim 1 is amended; and Claims 1-7 are under examination.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interview with Attorney Atkinson, Christopher on 4/22/2021.
The application has been amended as follows:
Claim 1 is replaced with the following language:  
--A method for preparing nicotinamide mononucleotide (NMN), comprising: catalytically reacting a plurality of raw materials comprising nicotinamide, ATP, and ribose in the presence of nicotinamide phosphoribosyltransferase (Nampt), ribose phosphate pyrophosphokinase, and ribokinase, to prepare the NMN,


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
(i) the rejection of Claims 8-16 under 35 U.S.C. 112(a), as failing to comply with the written description requirement, is withdrawn due to the cancellation of the claims filed on 04/15/2021;
(ii) the rejections of Claims 1-16 under 35 U.S.C. 112(a), as they introduce new matter, is withdrawn due to the cancellation of or amendment to the claims filed on 04/15/2021;
(iii) the rejection of Claims 1-7 under 35 U.S.C. 103 over Sinclair et al. in view of Gross et al. is withdrawn due to the amendment to the claims filed on 04/15/2021 as well as Examiner’s proposed amendment, which limits the mutation in the Nampt to those specifically recited in the claim 1;
(iv) the rejection of Claims 1, 2, 4, and 8-16 on the ground of nonstatutory obviousness-type double patenting over the claims 2, 3, 6, 10, 11, and 14 of U.S. Patent No. 
(v) the rejection of Claims 1-16 on the ground of nonstatutory obviousness-type double patenting over the claims of U.S. Patent No. 10519429 in view of Gross et al. and Imai et al. is withdrawn due to the Terminal Disclaimer filed by Applicant on 04/15/2021. 
Therefore, the claimed method is novel and unobvious over the art of record.  Therefore, the claims 1-7 are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-

/Qing Xu/

Patent Examiner
Art Unit 1653

	
	/ALLISON M FOX/           Primary Examiner, Art Unit 1633